DETAILED ACTION


The following is an Allowance in response to Applicant's response filed on 5/28/2021.  Claims 9-31 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 9-31 are allowed.
The claims are eligible subject matter because the claims are necessarily rooted in technology.    The claims are allowable over the art in light of the applicant’s amendments and arguments on 5/28/21 and because the prior art does not teach performing social compliance audits which include C-TPAT compliance in the context of mobile quality inspections pertaining to an inspection lot and because the prior art, for claim 18, does not each blocking the inbound delivery and updating the quality information record if the sample meets the gold seal acceptable standard in a similar context of mobile quality inpsections.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the 

A. Terayoko (US 2010/0302375 A1) an inspection method of allowing a mobile terminal to execute: a step of displaying inspection information and drawing information based on an inspection sheet containing inspection information on an inspection object and inspection content and drawing information on the inspection information; a step of selecting a desired inspection object from the inspection objects contained in the inspection sheet according to the displayed drawing information; a step of inputting an inspection result corresponding to the inspection content of the selected inspection object; a step of inputting a shooting point of the selected inspection object; a step of shooting an image by using the inspection object as an object to be shot; and a step of storing inspection result data associating the selected inspection object, the inputted inspection result, the inputted shooting point, and the inspection photo which is the shot image

B. Martinez et al. (US 2003/0069716 A1), a field inspection system includes a handheld computer; a camera coupled to the computer to capture an image or video; a sketch pad 

C. Clemens et al. (US 2010/0070318 A1), a method for a service architecture design that provides enterprise services having logistics execution functionality at the level of an enterprise application where the design includes a set of service operations, process components, and optionally deployment units

D. Tien et al. (US 2013/0231769 A1), system for managing defects on an object includes an automatic defect classification (ADC) module, a lithographic plane review (LPR) module, and a defect progression monitor (DPM) module in communication with the ADC module and the LPR module where the  DPM module is adapted to obtain information regarding a defect disposed on the object from the ADC module and the LPR module and determine if a repair or cleaning is needed of the object

E. Kim et al. (US 2007/0043811 A1), method for managing facility services that utilize scheduled predefined events and/or unscheduled variable events, are discussed. The dynamic system can include one or more servers, mobile devices, imaging devices, etc. designed and programmed to receive, manage, control, and/or report events from designated users that effectively manages the flow of work, efficiency of work and quality of work, and provides a common platform for communications within organizations, with their customers, and suppliers. The system can be effectively utilized by all service 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624